Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2016

                                     No. 04-16-00135-CR

                                     Darrell MOSQUEDA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4036
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
       Appellant’s amended second motion for extension of time to file the appellant’s brief is
granted in part. We order counsel for appellant, Pat Montgomery, to file the appellant’s brief by
October 3, 2016. In the amended motion, counsel unequivocally assured the court that absent
“extremely extraordinary circumstances,” the brief will be filed by October 3, 2016. Counsel is
advised that if a timely brief or motion for an extension of time showing extremely extraordinary
circumstances is not filed, the appeal may be abated and remanded for an abandonment hearing.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court